NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

RODNEY L. WYATT,                       Civil Action No. 18-13680(RMB)

              Petitioner

v.                                                  OPINION

WARDEN DAVID ORTIZ,

              Respondent


BUMB, District Judge

      On September 7, 2018, Petitioner, incarcerated in the Federal

Correctional Institution in Fort Dix, New Jersey, filed a petition

for writ of habeas corpus under 28 U.S.C. § 2241. (Pet., ECF No.

1.) On February 27, 2019, the case was dismissed without prejudice

but later reopened. (Orders, ECF Nos. 6, 10.) In October 2019,

several pieces of legal mail sent to Petitioner were returned to

the   Court    as   undeliverable.   (Returned   Mail,   ECF   No.   17-19.)

Petitioner did not advise the Court of his new address.

I.    DISCUSSION

      Local Civil Rule 10.1(a) provides, in relevant part:

              unrepresented parties must advise the Court of
              any change in their . . . address within seven
              days of being apprised of such change by
              filing a notice of said change with the Clerk.
              Failure to file a notice of change may result
              in the imposition of sanctions by the Court.
      Dismissing a Plaintiff’s complaint without prejudice is an

appropriate remedy for noncompliance with this rule. See Archie v.

Dept. of Corr., Civ. No. 12-2466 (RBK/JS), 2015 WL 333299, at *1

(D.N.J. Jan. 23, 2015) (collecting cases).

      Mail sent to Petitioner’s last known address was returned. To

date, Petitioner has not informed the Court of his new address.

II.   CONCLUSION

      The Court will dismiss this case without prejudice pursuant

to Local Rule 10.1   An appropriate order follows.



Dated:   March 19, 2020

                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                 2
